DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Election/Restrictions
2.	Applicant’s election without traverse of Group I comprising a vinyl alcohol-based resin (A) and a copolymer (B) comprising structural units (1) and (2) in the reply filed on November 10, 2021 is acknowledged.
3.	Claims 10-13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2021.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0156207 (Imuta).
Imuta discloses a polar group-containing olefin copolymer such as ethylene allyl alcohol copolymer per Example 49 (meets Applicants’ elected copolymer (B) containing monomer units (1) and (2)) having excellent gas barrier properties and adhesion to polymers such as polyvinyl alcohol and saponified ethylene/vinyl acetate copolymer (meets Applicants’ elected gas-barrier resin (A) per Table 1) (e.g., abstract, [0019], [1265-1285], [1407], Table 22, examples, claims).  Other suitable thermoplastic resins [1265-1285] include nylon 6, polycarbonate, polypropylene, etc. (also meeting meets Applicants’ gas-barrier resin (A) per Table 1).
As to claims 1 and 19, while not expressly set forth in a working example, it is within the purview of Imuta’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate a resin composition by mixing the exemplified ethylene allyl alcohol copolymer (meets Applicants’ elected copolymer (B) containing monomer units (1) and (2)) and a thermoplastic resin such as polyvinyl alcohol and/or saponified ethylene/vinyl acetate copolymer (meets Applicants’ elected gas-barrier resin (A)) in weight ratios falling within the scope of the present claims for their expected additive effect and with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general In re Aller, 105 USPQ 233.
As to claims 2, 4 and 5, the presence of monomer unit (3) is not required.
As to claim 3, the molar ratio of the ethylene comonomer (1) to allyl alcohol comonomer (3) is preferably in the range of 99.9:0.1 to 30:70 [0102].  Accordingly, ethylene allyl alcohol copolymers containing from 0.1 to 70 molar % allyl alcohol (meets presently claimed molar ratio) is within the purview of Imuta’s inventive disclosure and obvious to one having ordinary skill in the art. 
As to claim 6,  Imuta’s preferred copolymers having a Mw of 5,000 to 1,300,000 and a molecular weight distribution (Mw/Mn) of not more than 3 (meets presently claimed Mw/Mn ratio) [0221] would have a maximum Mn of ~1,666 to 433,333 (meets presently claimed Mn).
As to claim 7, Imuta’s allyl alcohol comonomer (3) meets claimed limitations.
As to claims 8 and 9, Imuta discloses polyvinyl alcohol and saponified ethylene/vinyl acetate copolymer.
As to claims 14-17, Imuta’s resin compositions are useful for producing similar articles [1397].
As to method claim 19, inasmuch as Imuta’s copolymers having an alcoholic hydroxyl X group have excellent gas barrier properties [0090], it would be expected that mixing said copolymers with a thermoplastic resin would give rise to compositions having good gas barrier properties.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765